t c summary opinion united_states tax_court mark a crompton and diane j crompton petitioners v commissioner of internal revenue respondent docket no 1838-07s filed date mark a crompton and diane j crompton pro sese monica j miller and kevin parrington for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to claim a dollar_figure deduction for alimony paid to nancy wood former wife background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when petitioners filed their petition they resided in georgia on date mark a crompton mr crompton was divorced from former wife by a final decree of the family court of delaware family court a stipulation and order resolving ancillary matters pursuant to a decree of divorce the order was entered on date the order directed mr crompton to pay alimony of dollar_figure per month for a 10-year period beginning date the order does not contain a provision regarding the effect of remarriage on mr crompton’s obligation to pay alimony in former wife remarried former wife did not inform mr crompton of her subsequent marriage and he was otherwise not informed that she had remarried during mr crompton continued to make monthly payments of dollar_figure to former wife former wife did not include the payments in gross_income on her joint_return for petitioners filed a joint_return for and claimed a dollar_figure deduction for alimony paid i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner if he introduces credible_evidence with respect to the issue see sec_7491 there is no dispute as to any factual issue accordingly this case is decided by the application of law to the undisputed facts and sec_7491 is inapplicable ii alimony deduction sec_215 allows a deduction for alimony paid during the taxable_year sec_215 provides that the term alimony means any alimony as defined in sec_71 that is includable in the recipient’s gross_income under sec_71 sec_71 defines alimony as any cash payment meeting the four criteria provided in subparagraphs a through d the first criterion is that the payment must be made under_a_divorce_or_separation_instrument sec_71 the phrase divorce_or_separation_instrument includes a written instrument incident to a divorce decree sec_71 the parties dispute the characterization of the dollar_figure monthly payments respondent citing del code ann tit sec b supp contends that the payments are not alimony b ecause under delaware state law unless the divorce decree expressly states that the payments have to continue after remarriage the obligation to make the payments ceases upon the remarriage of the recipient spouse because of that under the internal_revenue_code these payments were no longer required under_a_divorce_or_separation_instrument which is necessary to be qualified as alimony mr crompton contends that because he did not know that former wife had remarried i continued to meet what i felt was my obligation for alimony paying on a monthly basis the divorce decree clearly stated that i needed to pay alimony for years he also contends that former wife’s cohabitation remarriage or death is merely a statutory factor for termination thus petitioners are entitled to a deduction for alimony paid 1del code ann tit sec b supp provides that the obligation to pay future alimony is terminated on the recipient’s remarriage unless otherwise agreed by the parties in writing and expressly provided in the decree see also caldwell v caldwell a 2d del fam ct remarriage by a once-dependent former spouse operates as an absolute bar to alimony regardless of any continuing need for support congress in amending sec_71 has determined that a uniform federal standard should be set forth to determine what constitutes alimony for federal tax purposes h rept 98th cong 2d sess this definition is predicated on an objective standard and courts generally should not make subjective inquiries under the varying laws of the states 102_f3d_842 6th cir affg tcmemo_1995_183 it is congress’s intent that courts in determining whether payments constitute alimony under sec_71 will look to state law only to determine whether the requirement of sec_71 is satisfied ie whether state law provides that the payments terminate upon the payee’s death id citing h rept supra pincite if the court were to accept respondent’s argument it would have to look first to delaware law in order to determine whether the order was enforceable and thereby such payments were received under_a_divorce_or_separation_instrument pursuant to state law such an inquiry impermissibly injects state law into sec_71 through the back door this the court cannot do--it will follow congress’s intent under the order mr crompton was required to pay dollar_figure per month for a 10-year period the payments were received by former wife under_a_divorce_or_separation_instrument consonant with sec_71 accordingly respondent’s determination is not sustained to reflect the foregoing decision will be entered for petitioners
